GALLAGHER, Associate Judge, Retired,
dissenting:
The majority raises sua sponte the jurisdictional question and vacates the judgment of conviction. The only evidence in this case comes from the government as the defendant did not take the stand at trial. I think there was sufficient evidence to establish jurisdiction of the offense and, therefore, I believe this court should have gone on to dispose of the issues raised by appellant on appeal.
He was convicted of receiving stolen property, viz., office furniture belonging to the House of Representatives. There was adequate evidence to show that appellant worked for the House of Representatives in the Office Supply Section; that his duties included driving trucks and moving furniture; the furniture in question belonged to the House of Representatives and was stored in the District; that this furniture was seen in his apartment in Maryland by an officer while on another mission and it later disappeared from his apartment; and that appellant later told an officer that though he did not steal it he “may be able to help [him] get the property back.”
At trial, the defendant by motion for judgment of acquittal raised the insufficiency of evidence adequate for conviction of the crime of receiving stolen property. This contention drew into question whether there was adequate evidence that any element of the crime occurred in the District of Columbia. United States v. Baish, 460 A.2d 38, 40 (D.C.1983). The trial court denied the motion and the jury later necessarily found there was evidence to prove beyond a reasonable doubt each element of the offense. It must be assumed the jury found the theft of the furniture by someone occurred in the District of Columbia.
I believe the uncontradicted evidence, when viewed in the light most favorable to the government, as it must be, was sufficient to establish jurisdiction of the offense in the trial court. Appellant’s counsel conceded at trial that the furniture was stolen. There was strong evidence from which to infer it was stolen in the District. This was adequate to create jurisdiction of the offense. Id. Rather than raise lack of jurisdiction sua sponte on this record and vacate the judgment, I would instead proceed to consider the issues raised by appellant on appeal.